UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 8, 2017 ONCOMED PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 001-35993 38-3572512 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 800 Chesapeake Drive Redwood City, California 94063 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code: (650)995-8200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition. On March8, 2017, OncoMed Pharmaceuticals, Inc. (the “Company”) announced its financial results for the quarter and year ended December31, 2016. The full text of the press release issued in connection with the announcement is furnished as Exhibit 99.1 to this Current Report on Form 8-K and is located on the Company’s website at www.oncomed.com under “Investors – Press Releases.” The information in Item2.02 of this Current Report on Form 8-K (including Exhibit 99.1) shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference under the Securities Act of 1933, as amended, except as expressly set forth by specific reference in such a filing, regardless of any general incorporation language in any such filing, unless the Company expressly sets forth in such filing that such information is to be considered “filed” or incorporated by reference therein. Item9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: March8, 2017 ONCOMED PHARMACEUTICALS, INC. By: /s/ Sunil Patel Sunil Patel Chief Financial Officer, Senior Vice President, Corporate Development and Finance EXHIBIT INDEX Exhibit No. Description Press release
